Order entered September 6, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01064-CR

                          LARRY LYNN ROBINSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F-1451103-Y

                                         ORDER
       Before the Court is appellant’s September 2, 2016 motion requesting immediate release.

Our opinion issued on January 27, 2016. The court of criminal appeals denied appellant’s

petition for discretionary review on April 13, 2016, and our mandate issued on May 17, 2016.

Appellant’s motion is DENIED.


                                                    /s/   ADA BROWN
                                                          JUSTICE